O’Neaul, J.
I dissent from the judgment in this case, on two grounds : 1st. The court had jurisdiction in this case. My reasons are given in the case of the State v. Wells; and I have not now time to add any thing to them which ought to be done. 2d. The circuit judge had no right to strike the case from the docket. Until the case of the State v. Wells was reviewed and reversed, it was obligatory on any judge. The decision of the Supreme Court, whether of three or ten judges, ought to be respected. According to the precedent set in this case, I might, believing as I do, that this case comes to a wrong conclusion on a point of constitutional law, try any and every case of the kind, which might be presented to me on the circuit.
Johnson, Chancellor, gave no opinion.
Harper, Chancellor, absent.
Dunkin, Chancellor, gave no opinion, having been elected since the argument.